ORDER
The Disciplinary Review Board having on January 8,1996, filed with the Court its decision concluding that JAMES J. REA, JR., of AVON, who was admitted to the bar of this State in 1965, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated April 16, 1993, and who remains suspended at this time, should be reprimanded for violating RPC 8.4(b) by pleading guilty to charges of criminal mischief and hindering apprehension;
And the Disciplinary Review Board having further concluded that JAMES J. REA, JR., should be suspended from the practice of law for a period of three months for violation of RPC 1.15(b) and (c) and RPC 8.4(c) by failing to notify relatives, who were the heirs of an estate for which he was executor and attorney, of his *386intention to claim certain funds as a fee and for taking the additional fee;
And good cause appearing;
It is ORDERED that JAMES J. REA, JR., is hereby reprimanded for violation of RPC 8.4(b); and it is further
ORDERED that JAMES J. REA, JR., is hereby suspended from the practice of law, for violation of RPC 1.15(b) and (c) and RPC 8.4(c), for a period of three months, effective January 8,1996, and until the further Order of the Court, and it is further
ORDERED that JAMES J. REA, JR., continue to be restrained and eiyoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.